Citation Nr: 0320602	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  02-05 111A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.  

2.  Entitlement to an increased rating for acne of the scalp 
and face, currently evaluated as 30 percent disabling.  

3.  Entitlement to an effective date earlier than October 19, 
1998, for a 30 percent rating for acne of the face and scalp.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from July 1973 to 
July 1976.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of September 2001 and July 
2002 by the Phoenix, Arizona, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  By the September 2001 
decision, the RO increased the rating for acne with cysts of 
the face and scalp from 10 percent to 30 percent, effective 
January 16, 2001.  The veteran submitted a timely notice of 
disagreement with both the amount and the effective date of 
the increased rating.  An April 2002 rating decision revised 
the effective date as October 19, 1998, the date of receipt 
of the veteran's claim for an increased rating; the veteran 
has expressed continued disagreement with the effective date 
of the award.  By the July 2002 rating decision, the RO 
denied the veteran's claim for service connection for post-
traumatic stress disorder (PTSD).  

The veteran testified at a Travel Board hearing before the 
undersigned at the RO in January 2003 in connection with his 
appeal.  At the time of the Travel Board hearing the veteran 
had not yet perfected his appeal as to the PTSD issue by 
submitting a substantive appeal (VA Form 9 or equivalent).  A 
substantive appeal was subsequently received; the issue of 
entitlement to service connection for PTSD is therefore 
properly before the Board.  See 38 C.F.R. § 20.200 (2002) 
("An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal"); Roy v. Brown, 
5 Vet. App. 554, 556 (1993).  

In his Travel Board hearing testimony, the veteran stated 
that he has been treated since service for manifestations of 
a psychiatric disorder other than PTSD which he contends is 
related to stress associated with his service-connected skin 
disorder.  The representative did not give an unequivocal 
response to the undersigned's inquiry as to whether the 
veteran wished to pursue a claim for service connection for a 
psychiatric disorder other than PTSD.  However, since stress 
in service is claimed as the cause of both PTSD and a non-
PTSD psychiatric disorder, the issues of entitlement to 
service connection for PTSD and entitlement to service 
connection for a non-PTSD psychiatric disorder are 
inextricably intertwined and must both be addressed to fully 
resolve the appeal.  Harris v. Derwinski, 1 Vet. App. 180 
(1991); Hoyer v. Derwinski, 1 Vet. App. 208 (1991); Kellar v. 
Brown, 6 Vet. App. 157 (1994).  See also Parker v. Brown, 
7 Vet. App. 116 (1994) (A claim is intertwined if the RO 
would have to reexamine the underlying merits of any denied 
claim which is pending on appeal before the Board).  


REMAND

Following a review of the claims file, the Board finds that, 
for the reasons that follow, additional RO action is 
necessary before the issues on appeal may be reviewed by the 
Board.

Service connection for PTSD  

Service connection may be granted for PTSD when there is (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an inservice stressor; 
and (3) credible supporting evidence that the claimed 
inservice stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2002); Anglin v. West, 11 Vet. App. 361, 367 (1998); Cohen 
v. Brown, 10 Vet. App. 128 (1997).  

The question of whether a veteran was exposed to a PTSD 
stressor in service is factual in nature, and VA adjudicators 
are not bound to accept uncorroborated accounts of stressors 
or medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 
1 Vet. App. 406 (1991); Wilson v. Derwinski, 2 Vet. App. 614 
(1992).  The evidence necessary to establish the occurrence 
of a PTSD stressor varies, depending on whether the veteran 
"was engaged in combat with the enemy."  Zarycki v. Brown, 
6 Vet. App. 91 (1993); see also, 38 U.S.C.A. § 1154(b) (West 
1991).  Where involvement in actual combat with the enemy is 
shown, and the claimed stressors are related to such combat, 
lay testimony regarding the claimed stressors must be 
accepted as conclusive as to their occurrence.  Zarycki, Id.  
Where, as in this case, the veteran was not engaged in 
combat, allegations concerning the occurrence of stressful 
events in service must be corroborated by "credible 
supporting evidence" and must not be contradicted by service 
records.  Doran v. Brown, 6 Vet. App. 283, 289 (1994); see 
also, Cohen, Id.; Moreau v. Brown, 9 Vet. App. 389 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163 (1996).  

The present claim for service connection for PTSD raises 
questions concerning both the adequacy of the documentation 
of a stressor for PTSD and the veteran's current psychiatric 
diagnosis.  The adequacy of a stressor as the cause of PTSD 
is a medical determination to be resolved by medical 
professionals whereas the question of the adequacy of 
evidence of the occurrence of a PTSD stressor is a factual 
question to be resolved by adjudicators.  West v. Brown, 7 
Vet. App. 70 (1994); see also Cohen, Id. at 39.  

The veteran claims that he has PTSD as the result of being 
harassed and ridiculed in service because of his skin 
disorder.  At his January 2003 hearing he reported that he 
had to wear a neck cap with a bandage and that people made 
fun of him (Transcript, pp. 8-10).  A private therapist, R. 
Nelson, Ph.D, states that the veteran has PTSD associated 
with harassment in service and during civilian life after 
separation from service.  

Although service department medical records corroborate the 
veteran's testimony concerning treatment for a skin disorder 
in service, at the present time there is no official or lay 
evidence confirming his assertion that he was harassed and 
ridiculed by fellow sailors because of such disorder.  An 
allegation of harassment in service is difficult to verify.  
This is especially true in the present case since the veteran 
concedes that he did not report incidents of harassment or 
ridicule to military authorities.  

However, a current VA psychiatric examination is necessary to 
clarify the current psychiatric diagnosis and determine 
whether the veteran has PTSD as a result of the skin disorder 
treated in service.  If the examiner concludes that the 
veteran's symptoms are consistent with a diagnosis of PTSD, 
the question of the adequacy of a stressor for PTSD must be 
addressed.  As the record now stands, the Board is 
constrained to find that the occurrence of a PTSD stressor 
based on harassment or ridicule is not substantiated by 
credible competent evidence.  Therefore, unless credible 
corroborating evidence of such conduct is developed by the RO 
or submitted by the veteran, the examiner may not base a PTSD 
diagnosis on a stressor consisting of harassment and ridicule 
in service.  However, the examiner is requested to consider 
whether the underlying skin disorder alone, separate and 
apart from any resulting harassment, may have resulted in 
sufficient stress to result in the onset of PTSD.  

Service connection for a non-PTSD psychiatric disorder.  

The record refers to non-PTSD psychiatric pathology which has 
been diagnosed variously as depressive disorder, adjustment 
disorder, or maladjustment syndrome.  Psychotic features have 
been cited.  The veteran's allegation that this pathology is 
related to stress associated with the service-connected skin 
condition raises a claim for service connection that must be 
considered under the law and regulations relating to both 
direct service incurrence and proximate causation under 
38 C.F.R. § 3.310(a) (2002).  

The veteran must therefore be given an opportunity to 
supplement the medical evidence of record concerning 
examination and treatment for his nerves during the entire 
period since separation from service.  A VA psychiatric 
examination to determine the etiology and time of onset of 
any current non-PTSD psychiatric disorder should be 
performed.  

Thereafter, the RO must make an initial determination as to 
the veteran's entitlement to service connection for a non-
PTSD psychiatric disorder.  If the claim is denied, the 
veteran must be provided the requisite notice of his 
procedural and appellate rights as to this issue.  The 
veteran must be notified that a separate appeal as to this 
issue will be processed if, and only if, he files a timely 
notice of disagreement in accordance with the usual appellate 
procedures.  If the veteran does file a notice of 
disagreement, the issue should be referred to the Board only 
if such appeal is perfected by the filing of a timely 
substantive appeal following the issuance of the statement of 
the case.  38 U.S.C.A. § 7105 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 20.302, 20.303 (2002); See Smallwood v. Brown, 10 
Vet. App. 93, 97 (1997).  

Increased rating for acne of the scalp and face  

During the pendency of the claim there was a change of law 
that must be considered in adjudicating the veteran's claim 
for an increased rating for acne of the face and scalp.  
Specifically, revised VA regulations that changed the 
criteria for rating skin disorders went into effect on August 
3, 2002.  

Where a change of law occurs while a claim for an increased 
rating is pending, the Board must apply the version of the 
law that is most favorable to the claim.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  However, for the 
period before the effective date of the new law, the old law 
must be applied.  See Green v. Brown, 10 Vet. App. 111, 116-
119 (1997) and 38 U.S.C.A. § 5110(g) (West 1991 & Supp. 2002) 
(where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the Act 
or administrative issue); see also VAOPGCPREC (3-00).  

The veteran has not yet been informed of the relevant 
provisions of the new law.  A document setting forth the text 
of the revised provisions should be furnished to the veteran 
and he and his representative should be offered an 
opportunity to submit additional evidence or argument in 
light thereof if he so desires.  

Earlier effective date 

Under 38 C.F.R. § 3.400(o)(2), the effective date of an award 
of increased disability compensation shall be the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred if the claim is received 
within one year from such date; otherwise, the increase shall 
be effective from the date of receipt of the claim.  Thus, a 
retroactive award of increased compensation for a period of 
up to one year before the date of claim may be awarded under 
this regulation where it is shown that an increase in 
disability was factually ascertainable during that one-year 
period.  

In this case, the increased rating of 30 percent was for the 
service-connected skin disorder was made effective from the 
date of receipt of an informal claim for increase, October 
19, 1998, but the veteran's potential entitlement to a 
retroactive effective date of up to one year before October 
19, 1998, must be considered.  Specifically, the veteran must 
be accorded an opportunity to submit argument and evidence to 
the effect that his acne of the face and scalp underwent a 
factually ascertainable increase in severity during the 
period prior to October 19, 1998.  

To help ensure that the documentary record for this 
determination is complete, VA outpatient treatment records 
covering this period must be obtained.  VA outpatient 
treatment records covering the periods before November 1997 
and after June 1999 are on file, but no records for the 
period from November 1997 to through October 1998 have yet 
been requested or received.  In addition, the veteran should 
be given an opportunity to identify any other medical 
providers who treated him during this period and to submit, 
with RO assistance, documentation of any such treatment.  

Where the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Accordingly, the case is remanded to the RO for the following 
actions:  

1.  The RO should obtain all VA outpatient 
records pertaining to treatment of the 
veteran for a skin disorder during the 
period from October 20, 1997, through 
October 19, 1998, for inclusion in the 
claims file.  

2.  After receipt of proper authorization, 
the RO should obtain copies of all 
examination and treatment records in the 
possession of a private psychologist, R. 
Nelson, Ph.D., MFT Services, 1405 West 16th 
Street, Yuma, Arizona 85364.  

3.  The RO should contact the veteran and 
request him to provide the names and 
addresses of any VA and non-VA medical 
providers who have examined or treated his 
psychiatric complaints since his discharge 
from service.  The RO should also request 
the names and addresses of any non-VA 
medical providers who examined or treated 
him for a skin disorder during the period 
from October 20, 1997, through October 19, 
1998.  All available documentation should 
be obtained from any providers identified.  

4.  The RO should provide the veteran 
written notification of the provisions of 
the revised rating criteria for skin 
disorders that went into effect on August 
3, 2002.  

5.  Following receipt of any additional 
evidence, the RO should arrange for the 
veteran to undergo a VA psychiatric 
examination for the purpose of 
ascertaining the nature and etiology of 
any psychiatric disorder shown to exist.  
The RO should identify any stressors it 
deems verified.  Before the examination, 
the RO should provide the examiner with 
the veteran's claims file and a copy of 
this Remand for review.  The examiner 
should note in the opinion that the file 
was available for review.  Thereafter, the 
examiner should conduct all evaluations, 
studies, and tests deemed necessary.  
Following a comprehensive review of the 
record and the veteran's history and a 
thorough examination, the examiner should 
diagnose all psychiatric disorders that 
are present and, with regard to each 
disorder diagnosed, opine whether it is as 
least as likely as not that such disorder 
had its onset in service or is related to 
the service-connected skin disorder.  

If the veteran is believed to have PTSD, 
it is necessary to determine whether such 
disorder is related to a documented 
stressor from service.  Any diagnosis of 
PTSD must conform to the requirements of 
DSM-IV and must be based solely on 
verified stressors.  In this regard, 
unless the RO certifies that objective 
evidence of harassment or ridicule in 
service due to skin disorders has been 
received, the examiner must be instructed 
to consider only a single item as a 
potential stressor for PTSD - the 
existence of acne of the face and scalp -- 
in determining whether the veteran has 
PTSD as the result of a verified stressor.  
The doctor should opine as to why such 
stressor is or is not adequate to support 
the diagnosis under the standards of DSM-
IV.  

If the veteran is determined not to have 
PTSD, the examiner should express an 
opinion, as to each non-PTSD psychiatric 
disorder found to exist, whether it is as 
likely as not that such disorder had its 
onset during service or is proximately due 
to or the result of service or the 
service-connected skin disorder.  

6.  The RO should review the examination 
report to ensure that it complies with 
this remand.  If necessary, the file 
should be returned to the examining 
facility pursuant to 38 C.F.R. § 4.2 
(2002) for a supplemental report.  

7.  The RO should then adjudicate the 
issue of entitlement to a psychiatric 
disorder other than PTSD.  If the claim 
is denied, the veteran and his 
representative should be advised that the 
veteran must file a separate notice of 
disagreement as to this issue if he 
wishes to appeal the denial to the Board.  
The veteran should be provided with the 
standard notice of his procedural and 
appellate rights as to this issue.  

8.  The RO should review the remaining 
issues in light of the evidence of record 
and the foregoing discussion.  If any 
determination is adverse to the veteran, 
a supplemental statement of the case 
should be prepared and the veteran and 
his representative should be given a 
reasonable period of time for reply.  

Thereafter, the case should be returned to the Board for 
further review, if in order.  The issue of entitlement to 
service connection for a non-PTSD psychiatric disorder will 
not be subject to further Board review unless a timely notice 
of disagreement and a substantive appeal are received.  No 
action is required of the veteran until he receives further 
notice.  

The purpose of this remand is to obtain additional 
information and to satisfy the requirements of the law.  The 
Board does not intimate any factual or legal conclusions as 
to the outcome ultimately warranted in this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	S. L. COHN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



